IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00337-CR

KEVIN WILLIAM MCGAUGH,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2016-1331-C2


                           MEMORANDUM OPINION

       Kevin William McGaugh appeals from the judgment of conviction and sentence

rendered against him on or about October 2, 2018. McGaugh, however, has waived the

right of appeal, and the trial court’s certification of his right of appeal, which McGaugh

and his counsel signed, indicates that McGaugh has waived his right of appeal.

Accordingly, this appeal must be dismissed. Monreal v. State, 99 S.W.3d 615, 622 (Tex.

Crim. App. 2003); see TEX. R. APP. P. 25.2(d).
       Notwithstanding that we are dismissing this appeal, McGaugh may file a motion

for rehearing with this Court within 15 days after this opinion and judgment are rendered

if he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if McGaugh desires to have the opinion

and judgment of this Court reviewed by filing a petition for discretionary review, that

petition must be filed with the Court of Criminal Appeals within 30 days after either the

day this Court’s judgment is rendered or the day the last timely motion for rehearing is

overruled by this Court. See id. R. 68.2(a).

       For the reasons stated, this appeal is dismissed.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 14, 2018
Do not publish
[CR25]




McGaugh v. State                                                                   Page 2